Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
With the following reasons for allowance, the election/restriction requirement of 7/6/21 is hereby withdrawn. 
Allowable Subject Matter
Claims 1-17 are allowed.
Regarding claim 1, the prior art does not teach or suggest “A semiconductor device” including the specific arrangement for “a ninth connection member connecting the third actuator and the first frame to each other; and a tenth connection member connecting the fourth actuator and the first frame to each other.” as set forth in the claimed combination(s).
Regarding claim 2, the prior art does not teach or suggest “A semiconductor device” including the specific arrangement for “a ninth connection member connecting the third actuator and the second frame to each other; a tenth connection member connecting the fourth actuator and the second frame to each other; an eleventh connection member provided between the first frame and the second frame and between the first actuator and the second frame, the eleventh connection member connecting the first frame and the second frame to each other; and a twelfth connection member provided between the first frame and the second frame and between the second actuator and the second frame, the twelfth connection member connecting the first frame and the second frame to each other.” as set forth in the claimed combination(s).
With respect to claims 3-14, 17, these claims depend on claim 2 and are allowable at least for the reasons stated supra.
Regarding claim 15, the prior art does not teach or suggest “A semiconductor device” including the specific arrangement for “a fourth actuator provided on the inside of the first second frame;” and “a stage provided between the third actuator and the fourth actuator, wherein the stage pivots by heat generated from the first actuator, the second actuator, the third actuator, or the fourth actuator, and a portion of the generated heat is transferred into the first frame.” as set forth in the claimed combination(s).
supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7548362 - optical deflecting device and image forming apparatus; US 20100232833 - optical scanner and image forming apparatus.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872